Case: 20-60659     Document: 00515646772         Page: 1     Date Filed: 11/20/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-60659                      November 20, 2020
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marvin Rocedrek Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:15-CR-28-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Marvin Rocedrek Brown, federal prisoner # 17998-043, pleaded guilty
   in 2016 to conspiracy to commit money laundering, and the district court
   sentenced him to 240 months of imprisonment and a three-year term of
   supervised release. Brown is currently serving his sentence at the Oakdale


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60659      Document: 00515646772           Page: 2    Date Filed: 11/20/2020




                                     No. 20-60659


   facility and recently sought compassionate release based upon the COVID-
   19 pandemic and his underlying medical condition of diabetes. The district
   court denied his 18 U.S.C. § 3582(c)(1)(A) motion to reduce his sentence,
   and Brown now appeals.
          Brown asserts that the district court abused its discretion when it
   denied his motion for compassionate release because it gave undue weight to
   the 18 U.S.C. § 3553(a) sentencing factors as they existed at the time the
   district court sentenced him, rather than as they existed at the time he filed
   his motion for compassionate release. Additionally, he contends that the
   district court afforded insufficient weight to significant factors, such as the
   deficient response by the Bureau of Prisons (BOP) to the pandemic and the
   risk that Brown faces as a diabetic during the pandemic.
          We review a district court’s denial of a motion for a sentence
   reduction under § 3582(c)(1)(A)(i) for an abuse of discretion. United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). In conducting our review,
   we give deference to the district court’s application of the § 3553(a)
   sentencing factors. Id. A district court abuses its discretion when “it bases
   its decision on an error of law or a clearly erroneous assessment of the
   evidence.” Id. (internal quotation marks and citation omitted).
          Here, Brown’s arguments do not establish that the district court based
   its decision on an error of law or a clearly erroneous assessment of the
   evidence when it determined that the § 3553(a) factors weighed against a
   compassionate release sentence reduction. See Chambliss, 948 F.3d at 693–
   94. Brown’s mere disagreement with how the district court balanced the
   § 3553(a) factors is insufficient to establish an abuse of discretion and “is not
   a sufficient ground for reversal.” Id. at 694. It is evident from the district
   court’s decision, which noted the discretionary nature of the relief requested
   and acknowledged Brown’s medical issues and the number of Oakdale




                                          2
Case: 20-60659     Document: 00515646772           Page: 3   Date Filed: 11/20/2020




                                    No. 20-60659


   inmates who have died from COVID-19, that it considered Brown’s
   arguments in support of his request for release. The district court simply
   determined that the balance of the § 3553(a) factors did not favor a
   compassionate release reduction in his sentence. It was not unreasonable for
   the district court to afford greater weight to Brown’s history and
   characteristics, the amount of time served on his sentence, and the need to
   protect the public from further crimes by Brown than the weight it placed
   upon his medical issues, the impact of the pandemic at Oakdale, and the
   BOP’s response to the pandemic. See Chambliss, 948 F.3d at 693–94;
   § 3553(a)(1), (a)(2)(C); U.S.S.G. § 1B1.13(2), p.s.
          AFFIRMED.




                                         3